DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5, 6, 15, 17 and 20 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 06/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/29/2021 is withdrawn.  Claims 4, 7-14, 18 and 19, directed to other species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 2-20 are allowed.
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a disc member for a Thomson coil actuator of an electrical switching apparatus, said Thomson coil actuator comprising at least one generally planar coil, said disc member comprising: at least one annular-shaped conductive member structured to be driven by said at least one coil; and a structural support member directly coupled to said at least one conductive member, wherein said at least one conductive member has an edge portion defining a central thru hole, wherein said at least one conductive member has a first thickness proximate the edge portion and a second thickness proximate a location radially outward of the edge portion, and wherein the second thickness is greater than the first thickness.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 15, the prior art of record does not teach nor suggest in the claimed combination a Thomson coil actuator of an electrical switching apparatus, said Thomson coil actuator comprising: at least one generally planar coil; and a disc member comprising: at least one annular-shaped conductive member structured to be driven by said at least one coil, and a structural support member directly coupled to said at least one conductive member, wherein said at least one conductive member has an edge portion defining a central thru hole, wherein said at least one conductive member has a first thickness proximate the edge portion and a second thickness proximate a location radially outward of the edge portion, and -4-17-VCB-1202 wherein the second thickness is greater than the first thickness.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 17, the prior art of record does not teach nor suggest in the claimed combination an electrical switching apparatus comprising: a first electrical contact; a second electrical contact; a pushing rod coupled to said second electrical contact in order to move said second electrical contact into and out of engagement with said first electrical contact; and a Thomson coil actuator comprising: at least one generally planar coil, said pushing rod extending through said at least one planar coil, and a disc member fixedly attached to said pushing rod, said disc member comprising: at least one annular-shaped conductive member structured to be driven by said at least one coil, and a structural support member directly coupled to said at least one conductive member, wherein said at least one conductive member has an edge portion defining a central thru hole, wherein said at least one conductive member has a first thickness proximate the edge portion and a second thickness proximate a location radially outward of the edge portion, and wherein the second thickness is greater than the first thickness.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 

Response to Arguments
Applicant’s arguments, filed 12/16/2021, with respect to amended Claims 1-3, 5, 6, 15, 17 and 20 have been fully considered and are persuasive.  The previous rejection(s) of Claims 1-3, 5, 6, 15, 17 and 20 has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All the art cited in the 892 disclose various embodiments of Thompson coils, none of which tech the claimed disc structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD ROJAS/Primary Examiner, Art Unit 2837